     Case 3:20-cv-01216-GPC-BLM Document 30 Filed 02/23/21 PageID.299 Page 1 of 2



1

2

3

4

5                                  UNITED STATES DISTRICT COURT

6                                SOUTHERN DISTRICT OF CALIFORNIA

7
                                                            Case No.: 20cv1216-GPC(BLM)
8     THERESA BROOKE,

9                                          Plaintiff,       ORDER DENYING JOINT MOTION BUT
                                                            CONTINUING DEADLINE TO FILE
10    v.                                                    REPLY
11    TORREY INN LP DBA HILTON GARDEN INN
      SAN DIEGO DEL MAR, et al.,
12                                                          [ECF NO. 29]
                                        Defendant.
13

14

15

16         On February 4, 2021, counsel for Plaintiff, Peter Kristofer Strojnik, and counsel for
17   Defendant, Philip H. Stillman, jointly contacted the Court regarding two discovery disputes. ECF
18   No. 26. In regard to the disputes, the Court ordered Plaintiff to file her motion on or before
19   February 9, 2021, Defendant to file its opposition on or before February 16, 2021, and Plaintiff
20   to file any reply on or before February 23, 2021. Id.
21         On February 22, 2021, the parties filed a Joint Motion to Continue Deadline to File Reply
22   in Support of Doc 27 Motion to Compel. ECF No. 29.          The parties seek to continue Plaintiff’s
23   reply deadline to February 30, 2021. Id. In support, the parties state that they
24
           are currently in settlement discussions that may preclude further briefing of the
25         issues raised in Doc. 27. Providing a brief one-week extension to potentially save
26         the Court resources and the parties fees in additional briefing would be in
           the spirit of Rule 1, Federal Rules of Civil Procedure.
27

28   Id.

                                                        1
                                                                                       20cv1216-GPC(BLM)
     Case 3:20-cv-01216-GPC-BLM Document 30 Filed 02/23/21 PageID.300 Page 2 of 2



1          The parties’ motion is DENIED. The last day of February is February 28, 2021. February

2    30, 2021 does not exist. However, good cause appearing, the Court finds it appropriate to

3    continue Plaintiff’s deadline to file a reply in support of the pending motion to compel [ECF No.

4    27] to March 2, 2021. Id. Upon completion of the briefing, the Court will take the matter

5    under submission pursuant to Civil Local Rule 7.1(d)(1) and no personal appearances will be

6    required.

7          IT IS SO ORDERED.

8

9    Dated: 2/22/2021

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
                                                                                    20cv1216-GPC(BLM)
